                                                                                   Case 2:20-cv-00425-JCM-DJA Document 56 Filed 06/05/20 Page 1 of 3



                                                                               1   Dylan P. Todd, NV Bar No. 10456
                                                                                   Lee H. Gorlin, NV Bar No. 13879
                                                                               2   FORAN GLENNON PALANDECH PONZI
                                                                               3   & RUDLOFF PC
                                                                                   2200 Paseo Verde Parkway, Suite 280
                                                                               4   Henderson, NV 89052
                                                                                   Telephone: 702-827-1510
                                                                               5   Facsimile: 312-863-5099
                                                                                   Email: dtodd@fgppr.com
                                                                               6          lgorlin@fgppr.com
                                                                               7    Attorneys for Plaintiffs
                                                                               8                               UNITED STATES DISTRICT COURT
                                                                               9                                         DISTRICT OF NEVADA
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11    ALLSTATE INSURANCE COMPANY;                       2:20-cv-00425-JCM-DJA
                                                                                    ALLSTATE PROPERTY & CASUALTY
                                                                              12    INSURANCE COMPANY AND
                                                                                    ALLSTATE INDEMNITY COMPANY,
                                                                              13                                                    STIPULATION AND ORDER TO
                                                                                                                                    EXTEND TIME FOR PLAINTIFFS TO
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                                           Plaintiffs,
                                                                              14                                                    RESPOND TO DEFENDANTS’ MOTION
                                              Henders on, NV 89052




                                                                                    vs.                                             TO DISMISS OR IN THE ALTERNATIVE
                                                                              15                                                    MOTION FOR SUMMARY JUDGMENT
                                                                                    OBTEEN N. NASSIRI, D.C., et al.                 (ECF NO. 51)
                                                                              16
                                                                                                          Defendants.
                                                                              17                                                    (First Request)

                                                                              18
                                                                              19          Plaintiffs Allstate Insurance Company, Allstate Property & Casualty Insurance Company

                                                                              20   and Allstate Indemnity Company (collectively “Allstate”) and Defendants Obteen N. Nassiri and

                                                                              21   Med Ed Labs (collectively “Defendants”) by and through their respective counsel of record, hereby

                                                                              22   agree and stipulate to extend the time for Allstate to Respond to Defendants Motion to Dismiss or

                                                                              23   in the Alternative Motion for Summary Judgment (ECF No. 51) (“Motion”).

                                                                              24          This is Allstate’s first request to extend time to respond to the pending Motion, or for any

                                                                              25   other reason in this Action. Defendants filed their Motion on May 18, 2020. (ECF No. 51). There

                                                                              26   is no hearing date set at this time. The reason for the request is that Allstate needs to coordinate

                                                                              27   the production of documents between multiple law firms in order to respond to the facts and

                                                                              28   allegations contained in the Motion. Given the common practice of remote working during the


                                                                                                                                  -1-
                                                                                   Case 2:20-cv-00425-JCM-DJA Document 56 Filed 06/05/20 Page 2 of 3



                                                                               1   COVID-19 pandemic, the additional time is needed to obtain and review the documents before

                                                                               2   completing Allstate’s Response. This stipulation is made in good faith and is not made for the

                                                                               3   purposes of delay.

                                                                               4          Accordingly, the parties agree and stipulate to extend the time for Allstate to respond to the

                                                                               5   Motion up to and including June 15, 2020. Defendants time to reply will run from the filing of

                                                                               6   Allstate’s response pursuant to LR 7-2(b).

                                                                               7
                                                                               8    Dated: May 29, 2020                               Dated: May 29, 2020

                                                                               9    FRIZELL LAW FIRM                                  FORAN GLENNON PALANDECH PONZI
                                                                                                                                      & RUDLOFF PC
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11    By: /s/ R. Duane Frizell               /          By: /s/ Lee H. Gorlin                         /
                                                                                    R. Duane Frizell, Esq.                            Dylan P. Todd, Esq.
                                                                              12    400 N. Stephanie Street, Suite 265                Lee H. Gorlin, Esq.
                                                                                    Henderson, Nevada 89014                           2200 Paseo Verde Parkway, Suite 280
                                                                              13                                                      Henderson, NV 89052
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                    Attorneys for Defendants
                                                                              14
                                                                                                                                      Attorneys for Plaintiffs
                                              Henders on, NV 89052




                                                                              15
                                                                              16
                                                                              17          IT IS SO ORDERED:
                                                                              18
                                                                              19           June 5, 2020
                                                                                   DATED: _________________
                                                                              20
                                                                              21                                                ___________________________________
                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                  -2-
                                                                                   Case 2:20-cv-00425-JCM-DJA Document 56
                                                                                                                       55 Filed 06/05/20
                                                                                                                                05/29/20 Page 3 of 3



                                                                               1                                  CERTIFICATE OF SERVICE

                                                                               2          As an employee of Foran Glennon Palandech Ponzi & Rudloff PC, I certify that a copy of

                                                                               3   the foregoing STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFFS TO

                                                                               4   RESPOND TO DEFENDANTS’ MOTION TO DISMISS OR IN THE ALTERNATIVE

                                                                               5   MOTION FOR SUMMARY JUDGMENT (ECF NO. 51) (First Request) was served by the

                                                                               6   method indicated:

                                                                               7
                                                                                   ☐ BY FAX: by transmitting via facsimile the document(s) listed above to the fax number(s) set
                                                                                     forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a). A printed
                                                                               8
                                                                                     transmission record is attached to the file copy of this document(s).
                                                                               9
                                                                                   ☐ BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with postage
                                                                                     thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed as set forth
                                                                              10
                                                                                     below.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11
                                                                                    BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic service
                                                                                     upon the Court’s Service List for the above-referenced case.
                                                                              12
                                                                                    BY EMAIL: by emailing a PDF of the document listed above to the email addresses of the
                                                                              13     individual(s) listed below.
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14
                                              Henders on, NV 89052




                                                                              15
                                                                                    Dated: May 29, 2020.
                                                                              16
                                                                              17                                               /s/ Rita Tuttle
                                                                                                                               An Employee of Foran Glennon
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                -3-
